DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable in view of claims 1-27 of copending Application No. 17/342,005.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the copending application 17/342,005 with obvious wording variations. Take an example of comparing claim 1 of pending application and claim 1 of copending application 17/342,005:
Pending Application 17/341,903
Co-pending application 17/342,005 
A client device for use with an access point device, said client device comprising
A client device for use with an access point device, said client device comprising
a memory
a memory 
a processor configured to execute instructions stored on said memory to cause said client device to
a processor configured to execute instructions stored on said memory to cause said client device to
obtain a value associated with a capability of said client device
obtain a plurality of values associated with a respective plurality of capabilities of said client device
create a response including a header and a payload, the header including a reserved field including a bit reporting that the payload of the response includes the value associated with the capability
create a response including a header and a payload, the header including a reserved field including a plurality of bits, each of which reporting that the payload of the response includes a respective one of the plurality of values associated with the respective plurality of capabilities
transmit the response to the access point device
transmit the response to the access point device



Take an example of comparing claim 6 of pending application and claims 6 and 7 of copending application 17/342,005:
Pending Application 17/341,903
Co-pending application 17/342,005 
A method of using a client device with an access point device, said method comprising
A method of using a client device with an access point device, said method comprising
obtaining, via a processor configured to execute instructions stored on a memory, a value associated with a capability of the client device
obtaining, via a processor configured to execute instructions stored on a memory, a plurality of values associated with a respective plurality of capabilities of said client device
receiving, via the processor, the ADDBA request frame
Claim 7: receiving, via the processor, an Add Block Ack (ADDBA) request frame from the access point device
creating, via the processor, a response including a header and a payload, the header including a reserved field including a bit reporting that the payload of the response includes the value associated with the capability
creating, via the processor, a response including a header and a payload, the header including a reserved field including a plurality of bits, each of which reporting that the payload of the response includes a respective one of the plurality of values associated with the respective plurality of capabilities
transmitting, via the processor, the response to the access point device
transmitting, via the processor, the response to the access point device


Take an example of comparing claim 11 of pending application and claims 11 and 12 of copending application 17/342,005:
Pending Application 17/341,903
Co-pending application 17/342,005 
A non-transitory, computer-readable media having computer-readable instructions stored thereon, the computer-readable instructions being capable of being read by a client device for use with an access point device, wherein the computer-readable instructions are capable of instructing the client device to perform the method comprising
A non-transitory, computer-readable media having computer-readable instructions stored thereon, the computer-readable instructions being capable of being read by a client device for use with an access point device, wherein the computer-readable instructions are capable of instructing the client device to perform the method comprising
obtaining, via a processor configured to execute instructions stored on a memory, a value associated with a capability of the client device
obtaining, via a processor configured to execute instructions stored on a memory, a plurality of values associated with a respective plurality of capabilities of said client device
receiving, via the processor, the ADDBA request frame
Claim 12: receiving, via the processor, an ADDBA request frame
creating, via the processor, a response including a header and a payload, the header including a reserved field including a bit reporting that the payload of the response includes the value associated with the capability
creating, via the processor, a response including a header and a payload, the header including a reserved field including a plurality of bits, each of which reporting that the payload of the response includes a respective one of the plurality of values associated with the respective plurality of capabilities
transmitting, via the processor, the response to the access point device
transmitting, via the processor, the response to the access point device


Take an example of comparing claim 16 of pending application and claim 16 of copending application 17/342,005:
Pending Application 17/341,903
Co-pending application 17/342,005 
An access point device for use with a client device, said access point device comprising
An access point device for use with a client device, said access point device comprising
a memory
a memory 
a processor configured to execute instructions stored on said memory to cause said access point device to
a processor configured to execute instructions stored on said memory to cause said access point device to
create a request including an extension element including a reserved field including a bit identifying a capability supported by said access point device
create a request including an extension element including a reserved field including a plurality of bits, each identifying a respective one of a plurality of capabilities supported by said access point device
transmit the request to the client device
transmit the request to the client device


Take an example of comparing claim 20 of pending application and claim 19 of copending application 17/342,005:
Pending Application 17/341,903
Co-pending application 17/342,005 
A method of using an access point device with a client device, said method comprising
A method of using an access point device with a client device, said method comprising
creating, via a processor configured to execute instructions stored on a memory, a request including an extension element including a reserved field including a bit identifying a capability supported by the access point device
creating, via a processor configured to execute instructions stored on a memory, a request including an extension element including a reserved field including a plurality of bits, each identifying a respective one of a plurality of capabilities supported by the access point device
transmitting, via the processor, the request to the client device
transmitting, via the processor, the request to the client device


Take an example of comparing claim 24 of pending application and claim 22 of copending application 17/342,005:
Pending Application 17/341,903
Co-pending application 17/342,005 
A non-transitory, computer-readable media having computer-readable instructions stored thereon, the computer-readable instructions being capable of being read by an access point device for use with a client device, wherein the computer-readable instructions are capable of instructing the access point device to perform the method comprising
A non-transitory, computer-readable media having computer-readable instructions stored thereon, the computer-readable instructions being capable of being read by an access point device for use with a client device, wherein the computer-readable instructions are capable of instructing the access point device to perform the method comprising
creating, via a processor configured to execute instructions stored on a memory, a request including an extension element including a reserved field including a bit identifying a capability supported by the access point device
creating, via a processor configured to execute instructions stored on a memory, a request including an extension element including a reserved field including a plurality of bits, each identifying a respective one of a plurality of capabilities supported by the access point device
transmitting, via the processor, the request to the client device
transmitting, via the processor, the request to the client device


This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the ADDBA request frame" in ln. 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the ADDBA request frame" in ln. 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 20, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trainin et al. (US 2018/0302825; “Trainin”).
	Regarding claim 16, Trainin teaches an access point device for use with a client device, said access point device comprising: 
a processor [Trainin ¶ 0042: For transmitting data, the access point 210 comprises a transmit data processor 218, a frame builder 222, a transmit processor 224] to cause said access point device to: 
create a request including an extension element including a reserved field [Trainin ¶ 0127: the ADDBA request and response frames 800 and 802 may include the EDMG flow control extension configuration element] including a bit identifying a capability supported by said access point device [Trainin ¶ 0030: EDMG flow control capabilities subelement 1000 may indicate the recipient memory capabilities 1002 as a series of bits, each bit indicating support for a respective one of a plurality of capabilities], and 
transmit the request to the client device [Trainin ¶ 0081: the originator may transmit an add block acknowledgement (ADDBA) request to the responder requesting a block acknowledgement (BA) session with the responder].
Regarding claim 20, A method of using an access point device with a client device, said method comprising: 
creating, via a processor configured to execute instructions stored on a memory [Trainin ¶ 0061, Fig. 2: memory 236 may store instructions that, when executed by the controller 234, cause the controller 234 to perform one or more of the operations described herein], a request including an extension element including a reserved field [Trainin ¶ 0127: the ADDBA request and response frames 800 and 802 may include the EDMG flow control extension configuration element] including a bit identifying a capability supported by the access point device [Trainin ¶ 0030: EDMG flow control capabilities subelement 1000 may indicate the recipient memory capabilities 1002 as a series of bits, each bit indicating support for a respective one of a plurality of capabilities], and 
transmitting, via the processor, the request to the client device [Trainin ¶ 0081: the originator may transmit an add block acknowledgement (ADDBA) request to the responder requesting a block acknowledgement (BA) session with the responder].
Regarding claim 24, Trainin teaches a non-transitory, computer-readable media having computer-readable instructions stored thereon, the computer-readable instructions being capable of being read by an access point device for use with a client device, wherein the computer-readable instructions are capable of instructing the access point device to perform the method comprising: 
creating, via a processor configured to execute instructions stored on a memory [Trainin ¶ 0061, Fig. 2: memory 236 may store instructions that, when executed by the controller 234, cause the controller 234 to perform one or more of the operations described herein], a request including an extension element [Trainin ¶ 0127: the ADDBA request and response frames 800 and 802 may include the EDMG flow control extension configuration element] including a reserved field including a bit identifying a capability supported by the access point device [Trainin ¶ 0030: EDMG flow control capabilities subelement 1000 may indicate the recipient memory capabilities 1002 as a series of bits, each bit indicating support for a respective one of a plurality of capabilities], and 
transmitting, via the processor, the request to the client device [Trainin ¶ 0081: the originator may transmit an add block acknowledgement (ADDBA) request to the responder requesting a block acknowledgement (BA) session with the responder].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammour et al. (US 2006/0268886; “Sammour”) in view of Barriac et al. (US 2018/0035426; “Barriac”).
Regarding claim 1, Sammour client device for use with an access point device, said client device comprising: 
a processor [Sammour ¶ 0055, Fig. 8: WTRU 810 includes a processor 830];
create a response including a header and a payload, the header including a reserved field including a bit reporting that the payload of the response includes the value associated with the capability [Sammour ¶ 0026: BA packet may be used to provide link adaptation feedback in response to a BAR packet, wherein a field is added to the BAR (or BA) packet, e.g., a bitmap in the header control part; ¶ 0029: type field 405 of BA indicates, e.g., that only a block ACK information field 410 and a reverse direction information field 415 are available or valid, while a link adaptation information field is not available; here, the BA frame is analogous to a response, wherein a type field is analogous to a bit(s) in a header which report(s) that a payload, i.e., one of the BA information field, reverse direction information field, and link adaptation field, is present/valid in the respective field], and 
transmit the response to the access point device [Sammour ¶ 0053, Fig. 7: When the initiator sends a BAR 740 to the responder, the responder sends a BA 745 to the initiator; see also ¶ 0038: block ack negotiation between AP and WTRU].
However, Sammour does not explicitly disclose a memory and a processor configured to execute instructions stored on said memory; and obtain a value associated with a capability of said client device.
However, in a similar field of endeavor, Barriac teaches a memory and a processor configured to execute instructions stored on said memory [Barriac ¶ 0068: instructions in the memory 606 may be executable by the processor 604 to implement the methods described herein]; and 
obtain a value associated with a capability of said client device [Barriac ¶ 0042: second wireless device, i.e., receiving device, measures SINR over a period of received frames; ¶ 0043: after determining the channel feedback, the second wireless device 310 may transmit the channel feedback in an ACK frame 325 (or block ACK (BACK) frame) associated with the received one or more frames; here, the measured SINR is analogous to an obtained value associated with a capability of reporting channel feedback]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating presence of a capability value through a bit indicator of a block ack header as taught by Sammour with the method of measuring a channel condition and feeding back this value in a block ack response frame as taught by Barriac.  The motivation to do so would be to improve data transmissions [Barriac ¶ 0036].
Regarding claim 6, Sammour teaches a method of using a client device with an access point device, said method comprising: 
receiving, via the processor [Sammour ¶ 0055, Fig. 8: WTRU 810 includes a processor 830], the ADDBA request frame [Sammour ¶ 0043-0050: BA negotiation/setup phase, e.g., ADDBA, may be modified in such a way that will make the outcome of the BA negotiation/setup procedure specify whether the two WTRUs, e.g., an AP and a WTRU, are capable of and would like to engage in in any of the following: 1) a block ACK scheme, 2) a reverse direction traffic scheme, 3) a link adaptation scheme, or combinations thereof; here, negotiation of ADDBA implicitly teaches receipt of the ADDBA request frame], 
creating, via the processor, a response including a header and a payload, the header including a reserved field including a bit reporting that the payload of the response includes the value associated with the capability [Sammour ¶ 0026: BA packet may be used to provide link adaptation feedback in response to a BAR packet, wherein a field is added to the BAR (or BA) packet, e.g., a bitmap in the header control part; ¶ 0029: type field 405 of BA indicates, e.g., that only a block ACK information field 410 and a reverse direction information field 415 are available or valid, while a link adaptation information field is not available; here, the BA frame is analogous to a response, wherein a type field is analogous to a bit(s) in a header which report(s) that a payload, i.e., one of the BA information field, reverse direction information field, and link adaptation field, is present/valid in the respective field], and 
transmitting, via the processor, the response to the access point device [Sammour ¶ 0053, Fig. 7: When the initiator sends a BAR 740 to the responder, the responder sends a BA 745 to the initiator; see also ¶ 0038: block ack negotiation between AP and WTRU].
However, Sammour does not explicitly disclose obtaining, via a processor configured to execute instructions stored on a memory, a value associated with a capability of the client device. 
However, in a similar field of endeavor, Barriac teaches obtaining, via a processor configured to execute instructions stored on a memory [Barriac ¶ 0068: instructions in the memory 606 may be executable by the processor 604 to implement the methods described herein], a value associated with a capability of the client device [Barriac ¶ 0042: second wireless device, i.e., receiving device, measures SINR over a period of received frames; ¶ 0043: after determining the channel feedback, the second wireless device 310 may transmit the channel feedback in an ACK frame 325 (or block ACK (BACK) frame) associated with the received one or more frames; here, the measured SINR is analogous to an obtained value associated with a capability of reporting channel feedback]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating presence of a capability value through a bit indicator of a block ack header as taught by Sammour with the method of measuring a channel condition and feeding back this value in a block ack response frame as taught by Barriac.  The motivation to do so would be to improve data transmissions [Barriac ¶ 0036].
Regarding claim 11, Sammour teaches a non-transitory, computer-readable media having computer-readable instructions stored thereon, the computer-readable instructions being capable of being read by a client device for use with an access point device, wherein the computer-readable instructions are capable of instructing the client device to perform the method comprising: 
receiving, via the processor [Sammour ¶ 0055, Fig. 8: WTRU 810 includes a processor 830], the ADDBA request frame, 
creating, via the processor, a response including a header and a payload, the header including a reserved field including a bit reporting that the payload of the response includes the value associated with the capability [Sammour ¶ 0026: BA packet may be used to provide link adaptation feedback in response to a BAR packet, wherein a field is added to the BAR (or BA) packet, e.g., a bitmap in the header control part; ¶ 0029: type field 405 of BA indicates, e.g., that only a block ACK information field 410 and a reverse direction information field 415 are available or valid, while a link adaptation information field is not available; here, the BA frame is analogous to a response, wherein a type field is analogous to a bit(s) in a header which report(s) that a payload, i.e., one of the BA information field, reverse direction information field, and link adaptation field, is present/valid in the respective field], and 
transmitting, via the processor, the response to the access point device [Sammour ¶ 0053, Fig. 7: When the initiator sends a BAR 740 to the responder, the responder sends a BA 745 to the initiator; see also ¶ 0038: block ack negotiation between AP and WTRU].
However, Sammour does not explicitly disclose obtaining, via a processor configured to execute instructions stored on a memory, a value associated with a capability of the client device.
However, in a similar field of endeavor, Barriac teaches obtaining, via a processor configured to execute instructions stored on a memory [Barriac ¶ 0068: instructions in the memory 606 may be executable by the processor 604 to implement the methods described herein], a value associated with a capability of the client device [Barriac ¶ 0042: second wireless device, i.e., receiving device, measures SINR over a period of received frames; ¶ 0043: after determining the channel feedback, the second wireless device 310 may transmit the channel feedback in an ACK frame 325 (or block ACK (BACK) frame) associated with the received one or more frames; here, the measured SINR is analogous to an obtained value associated with a capability of reporting channel feedback]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating presence of a capability value through a bit indicator of a block ack header as taught by Sammour with the method of measuring a channel condition and feeding back this value in a block ack response frame as taught by Barriac.  The motivation to do so would be to improve data transmissions [Barriac ¶ 0036].

Claim(s) 17, 21, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trainin in view of Sammour.
Regarding claim 17, Trainin teaches the access point device of claim 16, wherein the processor is further configured to execute instructions stored on said memory to additionally cause said access point device to: 
create the request as an ADDBA request frame to establish a Block Ack session [Trainin ¶ 0127: the ADDBA request and response frames 800 and 802 may include the EDMG flow control extension configuration element], the reserved field being within an ADDBA capabilities field [Trainin ¶ 0030: EDMG flow control capabilities subelement 1000 may indicate the recipient memory capabilities 1002 as a series of bits, each bit indicating support for a respective one of a plurality of capabilities].
However, Trainin does not explicitly disclose receive, from the client device, a Block Ack frame having a Block Ack header and a Block Ack payload, wherein a value associated with a capability of the client device resides in a BA information field of the Block Ack payload.
However, in a similar field of endeavor, Sammour teaches receive, from the client device [Sammour responder sends a BA 745 to the initiator], a Block Ack frame having a Block Ack header and a Block Ack payload, wherein a value associated with a capability of the client device resides in a BA information field of the Block Ack payload [Sammour ¶ 0026: BA packet may be used to provide link adaptation feedback in response to a BAR packet, wherein a field is added to the BAR (or BA) packet, e.g., a bitmap in the header control part; ¶ 0029: type field 405 of BA indicates, e.g., that only a block ACK information field 410 and a reverse direction information field 415 are available or valid, while a link adaptation information field is not available; here, the BA frame is analogous to a response, wherein a type field is analogous to a bit(s) in a header which report(s) that a payload, i.e., one of the BA information field, reverse direction information field, and link adaptation field, is present/valid in the respective field].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating a initiator device capability in an ADDBA frame as taught by Trainin with the method of responding to a ADDBA frame with a BA response indicating a supported capability of a receiving device as taught by Sammour.  The motivation to combine these references would be to increase throughput in 802.11 communications [Sammour ¶ 0010].
Regarding claim 21, Trainin teaches the method of claim 20, further comprising: 
creating, via the processor, the request as an ADDBA request frame to establish a Block Ack session [Trainin ¶ 0127: the ADDBA request and response frames 800 and 802 may include the EDMG flow control extension configuration element], the reserved field being within an ADDBA capabilities field [Trainin ¶ 0030: EDMG flow control capabilities subelement 1000 may indicate the recipient memory capabilities 1002 as a series of bits, each bit indicating support for a respective one of a plurality of capabilities].
However, Trainin does not explicitly disclose receiving, from the client device, a Block Ack frame having Block Ack header and a Block Ack payload, wherein a value associated with a capability of the client device resides in a BA information field of the Block Ack payload.
However, in a similar field of endeavor, Sammour teaches receiving, from the client device [Sammour responder sends a BA 745 to the initiator], a Block Ack frame having Block Ack header and a Block Ack payload, wherein a value associated with a capability of the client device resides in a BA information field of the Block Ack payload [Sammour ¶ 0026: BA packet may be used to provide link adaptation feedback in response to a BAR packet, wherein a field is added to the BAR (or BA) packet, e.g., a bitmap in the header control part; ¶ 0029: type field 405 of BA indicates, e.g., that only a block ACK information field 410 and a reverse direction information field 415 are available or valid, while a link adaptation information field is not available; here, the BA frame is analogous to a response, wherein a type field is analogous to a bit(s) in a header which report(s) that a payload, i.e., one of the BA information field, reverse direction information field, and link adaptation field, is present/valid in the respective field].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating a initiator device capability in an ADDBA frame as taught by Trainin with the method of responding to a ADDBA frame with a BA response indicating a supported capability of a receiving device as taught by Sammour.  The motivation to combine these references would be to increase throughput in 802.11 communications [Sammour ¶ 0010].
Regarding claim 25, Trainin teaches the non-transitory, computer-readable media of claim 24, wherein the computer- readable instructions are capable of instructing the access point device to perform the method further comprising: 
creating, via the processor, the request as an ADDBA request frame to establish a Block Ack session [Trainin ¶ 0127: the ADDBA request and response frames 800 and 802 may include the EDMG flow control extension configuration element], the reserved field being within an ADDBA capabilities field [Trainin ¶ 0030: EDMG flow control capabilities subelement 1000 may indicate the recipient memory capabilities 1002 as a series of bits, each bit indicating support for a respective one of a plurality of capabilities].
However, Trainin does not explicitly disclose receiving, from the client device, a Block Ack frame having Block Ack header and a Block Ack payload, wherein a value associated with a capability of the client device resides in a BA information field of the Block Ack payload.
However, in a similar field of endeavor, Sammour teaches receiving, from the client device [Sammour responder sends a BA 745 to the initiator], a Block Ack frame having Block Ack header and a Block Ack payload, wherein a value associated with a capability of the client device resides in a BA information field of the Block Ack payload [Sammour ¶ 0026: BA packet may be used to provide link adaptation feedback in response to a BAR packet, wherein a field is added to the BAR (or BA) packet, e.g., a bitmap in the header control part; ¶ 0029: type field 405 of BA indicates, e.g., that only a block ACK information field 410 and a reverse direction information field 415 are available or valid, while a link adaptation information field is not available; here, the BA frame is analogous to a response, wherein a type field is analogous to a bit(s) in a header which report(s) that a payload, i.e., one of the BA information field, reverse direction information field, and link adaptation field, is present/valid in the respective field].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating a initiator device capability in an ADDBA frame as taught by Trainin with the method of responding to a ADDBA frame with a BA response indicating a supported capability of a receiving device as taught by Sammour.  The motivation to combine these references would be to increase throughput in 802.11 communications [Sammour ¶ 0010].

Allowable Subject Matter
Claims 2-5, 7-10, 12-15, 18-19, 22-23, and 26-27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and subject to the Double Patenting and 35 U.S.C. § 112 rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/           Primary Examiner, Art Unit 2474